13‐4834‐cv
Cent. States, Se. & Sw Areas Health & Welfare Fund v. Gerber Life Ins. Co.


                                                   In the
                      United States Court of Appeals
                                    For the Second Circuit
                                                  ________

                                              No. 13‐4834‐cv

   CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS HEALTH AND WELFARE
 FUND, an Employee Welfare Benefit Fund, ARTHUR H. BUNTE, a Trustee thereof,
                       in his representative capacity,
                             Plaintiffs‐Appellants,

                                                       v.

         GERBER LIFE INSURANCE COMPANY, ADMINISTRATIVE CONCEPTS, INC.,
                              Defendants‐Appellees.
                                   ________

                         Appeal from the United States District Court
                           for the Southern District of New York.
                         No. 13 Civ. 2994 ― Nelson S. Román Judge.
                                           ________

                                      ARGUED: JUNE 18, 2014
                                    DECIDED: NOVEMBER 14, 2014
                                             ________

               Before: CALABRESI, B.D. PARKER, and LYNCH, Circuit Judges.
                                        ________
       Appeal  from  a  judgment  of  the  United  States  District  Court  for  the
Southern  District  of  New  York  (Román,  J.).  The  Court  held  that  plaintiffs‐
appellants’  claims  were  legal  and  not  for  “appropriate  equitable  relief”  under  §
502(a)(3) of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §
1132(a)(3). We agree that the claims are legal claims and accordingly AFFIRM the
judgment of the district court.

                                        ________

                     TIMOTHY C. REUTER, (Emily E. Gleason, on the brief), Central
                     States Funds, Rosemont, Illinois, for Plaintiffs‐Appellants.

                     RAYMOND KRESGE, Cozen O’Connor, Philadelphia,
                     Pennsylvania (Alicia G. Curran, Cozen O’Connor, Dallas,
                     Texas, Melissa Brill, Cozen O’Connor, New York, New York,
                     on the brief), for Defendants‐Appellees.

                                        ________

BARRINGTON D. PARKER, Circuit Judge:

       In this appeal from a judgment of the United States District Court for the
Southern  District  of  New  York  (Román,  Judge)  we  consider  whether  plaintiffs‐
appellants’ claims are ones for “appropriate equitable relief” under § 502(a)(3) of
the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1132(a)(3), 
or  whether  the  claims  are  for  legal  relief  which  is  not  available    under  that
section.  We conclude that the claims are ones for legal relief  and thus affirm the
judgment of the district court.  See Great‐West Life & Annuity Ins. Co. v. Knudson,
534 U.S. 204, 209‐10 (2002).  




                                            2
                                     BACKGROUND

        Central States, Southeast and Southwest Areas Health and Welfare Fund
is  an  ERISA  employee  welfare  benefit  plan  that  provides  health  insurance  to
participating  Teamsters  and  their  dependents.    Gerber  Life  Insurance  Company
issued  accident  insurance  policies  that  covered,  among  other  things,  scholastic
sports‐related injuries.  Administrative Concepts, Inc. is the claims processor for
the Gerber policies.   

       The claims at issue arose from injuries suffered by several students during
scholastic  athletic  activities.    The  students  were  insured  by  Central  States  as
dependents  of  plan  participants,  and  were  also  directly  insured  by  separate
accident  policies  written  by  Gerber.    The  central  controversy  in  this  litigation  is
which  of  the  two  policies  afforded  primary  and  which  afforded  secondary
coverage  for  the  injuries.  The  Central  States  policy  contained  a  Coordination  of
Benefits  formula  intended  to  determine  how  its  benefits  would  interact  with
other insurance coverage.  Under that formula, if a covered person is insured by
Central States indirectly as a dependent, but is insured directly by another policy
(such  as  the  Gerber  policy),  the  Central  States  policy  provides  secondary
coverage and the other policy provides primary coverage. 

       The Gerber policy, on the other hand,  purportedly provided coverage only
in  excess  of  whatever  was  paid  by  other  medical  insurance  coverage.  The
relevant portion of the policy stated: 

              The Company will pay Reasonable Expenses that are not recoverable
              from  any  Other  Plan.  The  Company  will  determine  the  amount  of
              benefits  provided  by  Other  Plans  without  reference  to  any
              coordination  of  benefits;  non  duplication  of  benefits,  or  similar
              provisions. . . . This Blanket Student Accident Insurance is secondary
              to all other policies.

Joint App’x at 167.


                                              3
       Although  Central  States  considered  its  coverage  to  be    secondary,  it
nevertheless paid the injured students’ claims as an accommodation to them and
their  families  in  order  to  avoid  delays  and  undue  administrative  burdens  to
beneficiaries  who  undisputedly  were  entitled  to  have  their  claims  covered  by
medical insurance.  After it paid the claims, Central States sought reimbursement
from  Gerber,  whom  it  considered  the  primary  insurance  provider.    Gerber
refused  to  pay,  taking  the  position  that  under  its  coordination  of  benefits
provision,  its  policies  provided  only  excess,  secondary  coverage.    Central  States
then brought this lawsuit to recover the amounts it had paid on the claims. 

       Central States’ complaint alleged various claims for declaratory judgment
and  injunctive  relief  pursuant  to  federal  common  law  and  ERISA  §  502(a)(3). 
Claims  I  and  II  sought  to  establish  Gerber’s  obligation  to  pay  future  and  past
claims.  Claim III sought  restitution, and Claim IV sought the imposition of an
equitable  lien  and  a  constructive  trust  to  secure  reimbursement  for  the  claims
Central States had paid. 

       Gerber  moved  pursuant  to  Rule  12(b)(6)  to  dismiss  the  complaint  on  the
grounds that, notwithstanding the equitable labels placed on the claims, Central
States  was  actually  seeking  legal  relief  that  was  not  available  under  §  502(a)(3). 
Gerber  also  contended  that  ERISA  preempted  Gerber’s  federal  common  law
claims. 

       The  district  court  granted  Gerber’s  motion.    The  court  reasoned  that
Central States’ claims were not equitable in nature and that the relief sought was,
therefore,  unavailable  under  ERISA.    The  court  entered  judgment  and  Central
States appealed. See Cent. States, Se. & Sw. Area Health & Welfare Fund v. Gerber Life
Ins. Co., 984 F. Supp. 2d 246 (S.D.N.Y. 2013).  We review de novo a district court’s
dismissal  of  a  complaint  for  failure  to  state  a  claim,  taking  the  plausible  factual
allegations  of  the  complaint  to  be  true  and  drawing  all  reasonable  inferences  in
the plaintiff’s favor.  Warren v. Colvin, 744 F.3d 841, 843 (2d Cir. 2014).



                                               4
                                      DISCUSSION

       The Supreme Court has emphasized in no uncertain terms that ERISA is a
“comprehensive  and  reticulated  statute”  that  includes  a  “carefully  crafted  and
detailed enforcement scheme” that courts are not at liberty to alter.  Great‐West,
534  U.S.  at  209.    The  civil  remedies  available  to  ERISA  plan  fiduciaries  are  set
forth in § 502(a)(3), which provides that a fiduciary may bring a civil action: 

       (A) to enjoin any act or practice which violates any provision of this
       subchapter  or  the  terms  of  the  plan,  or  (B)  to  obtain  other
       appropriate  equitable  relief  (i)  to  redress  such  violations  or  (ii)  to
       enforce any provisions of this subchapter or the terms of the plan;

29 U.S.C. § 1132(a)(3) (emphasis added).

       The  resolution  of  this  appeal  turns  principally  on  the  Supreme  Court’s
discussion in Great‐West Life & Annuity Insurance Co. v. Knudson of what relief is
equitable  in  nature  and  what  relief  is  legal  in  nature  under  §  502(a)(3).    It  is
undisputed that if the relief sought by Central States is legal relief, Central States
cannot  succeed  under  §  502(a)(3).    In  Great‐West,  an  ERISA  welfare  benefit  plan
paid the medical expenses of a beneficiary who suffered injuries in a car accident. 
When  the  beneficiary  later  settled  a  tort  suit  arising  from  the  accident  and
received  the  settlement  proceeds  in  a  special  needs  trust,  the  ERISA  plan  sued
the  beneficiary  under  a  term  of  the  Plan  which  allowed  it  “to  recover  from  the
[beneficiary]  any  payment  for  benefits  paid  by  the  Plan  that  the  beneficiary  is
entitled  to  recover  from  a  third  party.”    534  U.S.  at  207.    The  plan,  asserting
claims for injunctive relief and restitution under § 502(a)(3), sought to recover the
payments.    The  beneficiary  defended  on  the  ground  that  the  plan  sought  legal,
not equitable, relief.  

       The  beneficiary  prevailed.    The  Supreme  Court  held  that  the    “equitable”
label  applied  to  a  claim  was  not  determinative,  and  that    courts  must  examine
“the  basis  for  the  plaintiff’s  claim  and  the  nature  of  the  underlying  remedies


                                              5
sought.”    Id.  at  213.    In  dismissing  the  plan’s  claim  for  injunctive  relief,  the
Supreme  Court  explained  that  “an  injunction  to  compel  the  payment  of  money
past  due  under  a  contract,  or  specific  performance  of  a  past  due  monetary
obligation,  was  not  typically  available  in  equity.”    Id.  at  210‐11.    Turning  to  the
claim for restitution, the Court explained that “[i]n the days of the divided bench,
restitution was available in certain cases at law, and in certain others in equity.” 
Id.  at  212.  The  Court    went  on  to  clarify  the  differences  between  claims  for
equitable and legal restitution:  

       In cases in which the plaintiff could not assert title or right to possession of
       particular property, but in which nevertheless he might be able to show
       just grounds for recovering money to pay for some benefit the defendant
       had received from him, the plaintiff had a right to restitution at law
       through an action derived from the common‐law writ of assumpsit.  In
       such cases, the plaintiffʹs claim was considered legal because he sought to
       obtain a judgment imposing a merely personal liability upon the defendant
       to pay a sum of money . . . . Such claims were viewed essentially as actions
       at law for breach of contract (whether the contract was actual or implied).

       In contrast, a plaintiff could seek restitution in equity, ordinarily in the form
       of a constructive trust or an equitable lien, where money or property
       identified as belonging in good conscience to the plaintiff could clearly be
       traced to particular funds or property in the defendant’s possession.  A court of
       equity could then order a defendant to transfer title (in the case of the
       constructive trust) or to give a security interest (in the case of the equitable
       lien) to a plaintiff who was, in the eyes of equity, the true owner.

Id. at 213 (last emphasis added).  The Court concluded that the plan sought legal
relief  because  the  plan  could  not  satisfy  the  tracing  requirement.    The  Court
reasoned  that  because  the  settlement  funds  were  held  by  a  special  needs  trust,
not the beneficiary, the money that the plan was seeking could not be “traced to
particular funds or property in the defendant’s possession.”  Id.  Instead, the plan
sought  only  to  “recover[]  money  to  pay  for  some  benefit  the  defendant  had


                                               6
received  from  [it].”    Id.    We  conclude  that  Central  States’  claims  fall  within  this
description of legal relief.

                                   I. Declaratory Judgment Claims

        As  noted,  Central  States  alleged  two  claims  (Claims  I  and  II)    styled  as
declaratory judgment claims, one for unpaid and future expenses and one for the
past  expenses  incurred  by  the  insureds.1  Central  States  asserted  that  subject
matter jurisdiction existed for these claims under federal common law and under
the  Declaratory  Judgment  Act,  28  U.S.C.  §  2201(a).    Joint  App’x  at  15  ¶  17. 
Central  States  did  not  allege  that  these  claims  arose  under  §  502(a)(3),  or  that
ERISA’s jurisdictional provision, 29 U.S.C. § 1132(e), otherwise provided a basis
for the claim.  Both claims were properly dismissed.

        Following Great‐West, we are not free to fill in unwritten gaps in ERISA’s
civil  remedies  by  reading  into  the  statute  additional  causes  of  action  derived
from  federal  common  law.    As  the  Supreme  Court  has    emphasized,  ERISA’s
express  remedies,  as  the  product  of  long  and  careful  study  and  compromise,
should  remain  exclusive.    Great‐West,  534  U.S.  at  209;  Mertens  v.  Hewitt  Assocs.,
508 U.S. 248, 251 (1993); Mass. Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 147 (1985).
Accordingly, we hold that Central States’ declaratory judgment claims for future
and past damages were properly dismissed.

         Even though Central States labeled Claims I and II as ones for declaratory
and  injunctive  relief,  the  claims  seek  money  damages.  They  seek  a  declaration
that Gerber has primary responsibility for paying the claimants’ future and past

    1
     The first claim seeks a declaration that Gerber is liable “to pay unpaid and future covered
medical expenses relating to the accidental injuries sustained by the [Common Insureds],” and
seeks  an  injunction  preventing  Gerber  from  violating  Central  States’  coordination  of  benefits
provisions.  We have concerns as to whether Central States has sufficiently alleged that any such
claims exist, or that there is any reasonable likelihood of future claims from the Common Insureds. 
We  do  not  address  this  issue  because  it  was  mentioned  only  in  passing  and    not  adequately
discussed in the parties’ briefs.  

                                                   7
expenses,  and  injunctive  “relief”  compelling  the  payments.    This  approach,
however, cannot survive Great‐West, in which the Court noted that “an injunction
to  compel  the  payment  of  money  past  due  under  a  contract,  or  specific
performance  of  a  past  due  monetary  obligation,  was  not  typically  available  in
equity.”  534 U.S. at 210‐11.  The Court admonished that “[a]lmost invariably . . .
suits  seeking  (whether  by  judgment,  injunction,  or  declaration)  to  compel  the
defendant to pay a sum of money to the plaintiff are suits for ‘money damages,’
as  that  phrase  has  traditionally  been  applied,  since  they  seek  no  more  than
compensation for loss resulting from the defendant’s breach of legal duty.”  Id. at
210  (emphasis  added).    As  this  expansive  language  in  Great‐West  makes  clear,
Central States’ claims are, in essence, legal ones for money damages even though
they  are  covered  by  an  equitable  label.    Litigants  are  not  at  liberty  to  plead
around ERISA’s limitations by resorting to common law or declaratory judgment
claims.  Accordingly, Claims I and II were properly dismissed.   

              II. Restitution and Equitable Lien/Constructive Trust Claims

       Central  States  makes  two  further  claims.    Claim  III  seeks  restitution  from
Gerber  of  the  funds  paid  out  by  Central  States.  Claim    IV  seeks  to  impose  an
equitable lien  or constructive trust on those funds.  Both claims are  purportedly
brought under § 502(a)(3) and both fail for essentially the same reason:  they seek
legal relief.  As noted above, the Supreme Court has made clear that the equitable
label applied to a claim is not determinative.  Instead, to determine whether the
claims are viable, courts must examine the gravamen of the claim and underlying
nature of the remedies sought.  Id. at 213.  

       As  previously  noted,  Great‐West  held  that  the  key  factor  in  that
examination  is  whether  a  claimant  was  seeking  restitution  from  a  defendant’s
general  funds,  in  which  case  the  claim  was  legal,  or  whether  a  claimant  was
seeking  to  recover  money    that  could  be  traced  to  a  particular  fund  held  by  a
defendant,  in  which  case  the  claim  was  equitable.    Central  States  acknowledges
the  existence  of  that  tracing  requirement  but  contends  that  cases  decided  after

                                             8
Great‐West  have  eliminated  it.    Our  examination  of  those  cases  indicates  that
while this tracing requirement may have been somewhat loosened, it is still very
much in force.

       The  relief  sought  by  Central  States  is  not  equitable  because  it  does  not
assert  title  or  right  to  possession  of  particular  property,  but    simply  asserts  a
claim  against  Gerber’s  general  assets.    For  this  reason,  Central  States  cannot
“trac[e]”  the  money  it  claims  to  “particular  funds  or  property  in  [Gerber’s]
possession,” but rather can only “show just grounds for recovering money to pay
for  some  benefit”  that  Gerber  has  received  from  it,  namely  the  payment  of  the
common  insureds’  claims.    Id.    As  the  Great‐West  Court  explained,  “[i]n  such
cases,  the  plaintiffʹs  claim  was  considered  legal  because  he  sought  to  obtain  a
judgment imposing a merely personal liability upon the defendant to pay a sum
of  money.”    Id.    Because  legal  remedies  are  not  available  under  §  502(a)(3),
Claims III and IV fail as well.   

       Central States argues that several subsequent cases – Sereboff v. Mid Atlantic
Medical  Services,  Inc.,  547  U.S.  356  (2006),  U.S.  Airways,  Inc.  v.  McCutchen,  133  S.
Ct. 1537 (2013), and Thurber v. Aetna Life Insurance Co., 712 F.3d 654 (2d Cir. 2013),
cert. denied, 134 S. Ct. 2723 (2014), eliminated the tracing requirement recognized
in  Great‐West  and  permitted  the  assertion  of  equitable  liens  under  §  502(a)(3)
against third parties where authorized by the terms of a plan.

       In  Sereboff,  Mid  Atlantic,  an  ERISA  fiduciary,  sued  to  recover  from  the
Marlene and Joel Sereboff medical expenses it had paid out on their behalf. The 
plan  document  –  a  contract  between  the  Sereboffs  and  their  ERISA  plan,  Mid
Atlantic  –  “specifically  identified  a  particular  fund,  distinct  from  the  Sereboffs’
general  assets  –  ‘[a]ll  recoveries  from  a  third  party  (whether  by  lawsuit,
settlement,  or  otherwise).’”    547  U.S.  at  364  (quoting  plan  terms).  The  plan
documents also identified “a particular share of that fund to which Mid Atlantic
was  entitled:  ‘that  portion  of  the  total  recovery  which  is  due  [Mid  Atlantic]  for
benefits paid.’” Id.  As a result, the Court held, even though the settlement funds

                                               9
were  not  owned  by  the  Sereboffs  at  the  time  of  the  contract,  and  had  never
belonged  to  Mid  Atlantic,  Mid  Atlantic  could  “follow  a  portion  of  the  recovery
into  the  Sereboffs’  hands  as  soon  as  the  settlement  fund  was  identified,  and
impose  on  that  portion  a  constructive  trust  or  equitable  lien.”    Id.    (internal
quotation marks and alterations omitted).   

       Sereboff stands for the proposition that if the parties to a contract agree to
the  transfer  of  property,  that  agreement  substitutes  for  the  tracing  requirement. 
The  agreement  is  sufficient  to  identify  the  property  or  funds  subject  to  a  lien. 
This property then becomes recoverable in equity.  Nothing in Sereboff indicated
that the tracing requirements of Great‐West were no longer in effect.  

       In US Airways, Inc. v. McCutchen, an ERISA plan asserted a claim to recover
payments  made  when  the  beneficiary  later  received  a  tort  settlement.    The  plan
terms required “full reimbursement” of the expenses it had paid.   In an effort to
avoid  repaying  the  plan,  the  beneficiary  asserted  two  equitable  defenses  to  full
repayment:  first,  that  the  plan  was  entitled  to  no  more  than  the  amount  he
received from a third party to compensate for the loss that his plan covered, and
second,  that  under  the  common  fund  doctrine,  he  could  pass  on  a  share  of  his
lawyer’s  fees  to  U.S.  Airways  because  it  shared  in  the  recovery.    The  Supreme
Court  held  that  these  defenses  were  overridden  by  the  terms  of  the  plan
requiring  that  reimbursement  be  “full,”  as  the  terms  created  “the  modern‐day
equivalent of an equitable lien by agreement.”  Id. at 1546.   

       In  Thurber  v.  Aetna  Life  Insurance  Co.,  an  ERISA‐governed  welfare  benefit
plan  sued  to  recover  disability  insurance  payments  to  a  beneficiary  that  were
rendered overpayments when the beneficiary also received payment from a no‐
fault  insurance  provider.    712  F.3d  at  656‐57.    As  in  Great‐West  and  Sereboff,  the
plan  terms  provided  for  recovery  of  such  overpayments.    Id.  at  657.    We
concluded  that  the  plan’s  claim  was  equitable,  even  though  the  funds  at  issue
were  from  alternative  insurance  rather  than  a  third‐party  settlement,  and  even
though  recovery  would  be  achieved  out  of  the  beneficiary’s  general  assets

                                              10
because  the  funds  were  never  segregated  and  had  dissipated.    Our  holding
rested on the “by agreement” nature of the equitable lien.  We reasoned that the
plan terms constituted a contract between the parties that “put the beneficiary on
notice  that  she  would  be  required  to  reimburse  [the  plan]”  and,  therefore,
protected  the  plan’s  right  to  recover  the  funds  even  though  the  beneficiary  had
spent them.  Id. at 663‐64.  Once again, however, nothing in Thurber permitted the
assertion of such liens against third parties. 

        From these cases, Central States advances three arguments:    (1) that the
Supreme Court’s focus on the terms of the plan in Sereboff and McCutchen render
the plan terms equivalent to a constructive trust or equitable lien, or permit the
assertion  against  a  third‐party  of  a  lien  by  agreement  authorized  by  the  plan
terms;  (2)  that  Gerber  is  properly  treated  as  a  trustee  of  the  funds  claimed  by
Central  States;  and  (3)  that  “courts  have  moved  away  from  any  tracing
requirement, indicating that tracing identifiable funds is not essential to a claim
for an equitable lien.”   

       Central States is correct that the Supreme Court in Sereboff and McCutchen,
and  our  court  in  Thurber,  focused  heavily  on  the  terms  of  the  plan,  and  in  fact,
permitted the terms of the plan to override certain rules of equity, including the
strict  tracing  requirements  normally  applicable  to  equitable  restitution.    Both
courts  did  so,  however,  only  because  the  plan  terms  constituted  a  contract
between  the  parties  involved  in  the  lawsuit.    All  three  cases  involved  disputes
between  the  plan  and  one  of  its  beneficiaries.    None  involved  the  assertion  of
claims against a third‐party such as Gerber.  

       As  the  Fifth  Circuit  explained  in  rejecting  the  same  argument  raised  by
Central  States  here  in  another  case  it  brought  against  a  third  party  provider,
“ERISA‐plan  provisions  do  not  create  constructive  trusts  and  equitable  liens  by
the mere fact of their existence; the liens and trusts are created by the agreement
between  the  parties  to  deliver  assets.”    Cent.  States,  Se.  &  Sw.  Areas  Health  and
Welfare  Fund  v.  Health  Special  Risk,  Inc.,  756  F.3d  356,  365  (5th  Cir.  2014).    This

                                               11
conclusion follows from McCutchen in which the Supreme Court noted that  plan
terms  have  no  special  force  or  effect  against  third  parties  and  that  its  decision
simply amounted to “holding the parties to their mutual promises.”  133 S. Ct. at
1546. 

         Central States also argues that we recognized in Thurber that “a party who
takes possession of settlement funds with knowledge of a plan’s lien, holds those
funds  in  constructive  trust  for  the  benefit  of  the  plan”  and,  therefore,  that  “by
refusing to pay the medical bills of the Common Insureds, [Gerber] breached [its]
fiduciary duties as [a] constructive trustee[].”  Appellants’ Br. 18.  Central States
then  relies  upon  the  Supreme  Court’s  statement  in  Amara  that  “equity  courts
possessed the power to provide relief in the form of monetary ‘compensation’ for
a loss resulting from a trustee’s breach of duty” to support its claim for monetary
relief.  CIGNA Corp. v. Amara, 131 S. Ct. 1866, 1880 (2011).  

         This  argument  fails  because,  as  we  recognized  in  Thurber,  only  a
beneficiary who was party to an agreement with the plan and thus had taken on
a duty to repay the funds to the plan, holds such funds in constructive trust for
the plan.  The agreement said nothing about third parties.  In any event, Gerber
did not “take[] possession of settlement funds with knowledge of a plan’s lien.” 
Appellants’ Br. 18.  In fact, it took possession of no funds.   It merely contested its
liability to pay the Common Insureds’ claims.  

         Finally,  Central  States  argues  that  courts  have  moved  away  from  tracing
requirements  and  they  are  no  longer  essential  to  a  claim  for  an  equitable  lien. 
This argument proves too much.  The case law is still clear that any relaxation of
the tracing rules has been limited to the assertion of equitable liens by agreement
(something  Central  States  does  not  assert),  a  remedy  that  is  distinct  from
equitable  liens  as  a  matter  of  restitution  (which  it  does  assert).    See  Sereboff,  547
U.S.  at  364‐65  (“[A]n  equitable  lien  sought  as  a  matter  of  restitution,  and  an
equitable lien ‘by agreement,’ . . . [a]re different species of relief,” and prior case
law  “confirms  that  no  tracing  requirement  of  the  sort  asserted  by  the  Sereboffs

                                                12
applies to equitable liens by agreement or assignment”); Thurber, 712 F.3d at 664
(“When  an  ERISA  plan  creates  an  equitable  lien  by  agreement  between  the
insurer  and  the  beneficiary,  the  insurerʹs  ownership  of  the  overpaid  funds  is
established  regardless  of  whether  the  insurer  can  satisfy  strict  tracing  rules.    In
the  context  of  an  equitable  lien  by  agreement,  rather  than  an  equitable  lien
sought  as  a  matter  of  restitution,  all  that  matters  is  that  the  beneficiary  did,  at
some point, have possession and control of the specific portion of the particular
fund sought by the insurer.”) (internal citations omitted).

       Here,  Central  States’  claims  are  classic  legal  ones.    There  is  no  equitable
lien  by  agreement  because  there  is  no  agreement  between  Central  States  and
Gerber  that  “specifically  identified  a  particular  fund,  distinct  from  [Gerber’s]
general assets” nor “a particular share of that fund to which [Central States] was
entitled.”  Sereboff, 547 U.S. at 364.  Absent such an agreement, Central States is,
in effect, seeking compensation from Gerber’s general assets in the amount of the
Common Insureds’ claims, not a right to title or possession of particular funds or
property held by Gerber that were received from, or promised to Central States. 
As Great‐West and its progeny teach,  such relief is legal relief that is not available
under  § 502(a)(3).  534 U.S. at 213‐14.

          III. In the Circumstances Presented by This Case, ERISA Plans May
                                     Have No Remedy 

       The line of cases culminating in Great‐West has been heavily criticized for
unnecessarily  reviving  the  historical  division  between  law  and  equity,  ignoring
the  background  principles  of  trust  remedy  law  against  which  Congress  enacted
ERISA,  and  adopting  an  unnecessarily  narrow  interpretation  of  §  502(a)(3)  that
excludes  forms  of  relief  Congress  intended  to  make  available  under  ERISA.
Commentators  have  repeatedly  noted  that  as  a  result  of  this  case  law  ERISA
plans  and  beneficiaries  are,  in  some  circumstances,  deprived  of  remedies.    See,
e.g.,  Aetna  Health,  Inc.  v.  Davila,  542  U.S.  200,  222‐23  (2004)  (Ginsburg,  J.,
concurring)  (collecting  cases);  John  H.  Langbein,  What  ERISA  Means  by

                                               13
“Equitable”: The Supreme Court’s Trail of Error in Russell, Mertens, and Great‐West,
103 Colum. L. Rev. 1317 (2003); Judith Resnik, Constricting Remedies: The Rehnquist
Judiciary,  Congress,  and  Federal  Power,  78  Ind.  L.J.  223,  256‐71  (2003);  Tracy  A.
Thomas, Justice Scalia Reinvents Restitution, 36 Loy. L.A. L. Rev. 1063, 1081 (2003).

        The  circumstances  of  this  case  bolster  such  criticisms.    Because  Central
States’  claims  are  legal  claims  barred  by  thegwline  of  cases,  if  Central  States’
benefits are indeed secondary, it may well have no apparent venue  in  which  to
seek  to  recover  the  funds  paid  on  behalf  of  the  Common  Insureds  or  similarly
situated future claimants because all avenues of relief appear closed.  Absent the
involvement  of  an  ERISA  plan,  claims  between  insurance  companies  over
conflicting coordination of benefits provisions are normally raised and resolved
in  state  courts.    See  Winstead  v.  J.C.  Penney  Co.,  Inc.,  933  F.2d  576,  577  (7th  Cir.
1991)  (“Nothing  is  more  common  than  overlapping  insurance  coverage,  and  a
common  way  in  which  disputes  over  which  insurance  carrier  is  liable  to  a
particular claimant are resolved is by a suit for a declaratory judgment brought
by  one  of  the  carriers  against  the  other.”).    However,  if  one  of  the  plans  is  an
ERISA plan, such a claim may arguably be subject to ERISA’s broad preemption
provision.2  Section 514(a) of ERISA provides that it “shall supersede any and all
State  laws  insofar  as  they  may  now  or  hereafter  relate  to  any  employee  benefit
plan.”  See 29 U.S.C. § 1144(a).

        Prior  to  the  Supreme  Court’s  limiting  interpretation  of  “appropriate
equitable  relief”  and  its  restriction  of  federal  common  law  remedies,  federal
courts  offered  equitable  and  common  law‐based  remedies  to  ERISA  plans.    For
example,  Winstead  v.  Indiana  Insurance  Company,  855  F.2d  430  (7th  Cir.  1988),
endorsed  the  district  court’s  use  of  federal  common  law  to  apportion  liability

    2
      Central States avers that preemption is likely.  The issue was raised in a previous suit brought
by Central States over the same issue.  There, the Northern District of Texas held any state law
claims to be preempted.  Central States, Se. & Sw. Areas Health and Welfare Fund v. Health Special Risk,
Inc., et al., No. 11‐Civ.‐2910‐D, 2013 WL 2656159 at *4 (N.D. Tex. June 13, 2013) aff’d, 756 F.3d 356
(5th Cir. 2014).  But preemption is not at issue in this appeal and we do not reach the issue.

                                                  14
between  an  ERISA  and  a  non‐ERISA  plan.    Id.  at  434.    As  we  have  previously
noted, that avenue is now closed.  See Gerosa v. Savasta & Co., 329 F.3d 317, 322‐23
(2d Cir. 2003).  There now appears to be no other provision of the civil remedies
scheme in § 502 that offers relief to an ERISA plan in Central States’ position.  

       Left  with  no  option  to  recover  payments  made  for  its  participants’
convenience,  but  which  may  not  be  required  under  its  coordination  of  benefits
provision, Central States may be forced to deny those claims.  Assuming that the
other carrier also denies the claim, as happened here, a beneficiary, knowing he
has  coverage    from  one  of  the  two  carriers  (for  example,  for  a  broken  arm)  and
desiring to take advantage of the coverage, would be forced into the unenviable
position  of  bringing  suit  against  both  carriers,  thereby  incurring  the  attendant
costs  and  delays  of  protracted  multi‐party  litigation.    Such  a  claim  might  be
brought under  § 502(a)(1), which permits “‘a participant or beneficiary’ to bring
a civil action ‘to enforce his rights under the terms of the plan,’ without reference
to  whether  the  relief  sought  is  legal  or  equitable.”    Great‐West,  534  U.S.  at  221
(quoting  29  U.S.C.  §  1132(a)(1)(B)).    In  this  way,  a  beneficiary  might  have  a
remedy,  but  under  a  process  far  more  cumbersome,  expensive  and  uncertain
than if an insurer were able to pursue the claim.

       The  paradoxical  result  is  that  as  an  ERISA  plan,  Central  States  has  fewer
remedies than it would if it were a non‐ERISA plan, and its beneficiary, through
no  fault  of  his  own,  is  considerably  worse  off  for  having  two  policies  that
coincidentally  had  conflicting  language  than  he  would  be  if  he  had  only  one. 
One  might  think  that  the  underlying  purposes  of  ERISA  and  of  equitable  relief
generally  would  permit  a  court  to  fashion  an  appropriate  remedy.    Indeed,  the
Supreme  Court  has  noted  recently  that  it  is  “a  maxim  of  equity”  that  “‘[e]quity
suffers not a right to be without a remedy.’”  Amara, 131 S. Ct. at 1879 (quoting R.
Francis,  Maxims  of  Equity  29  (1st  Am.  ed.  1823)).    Similarly,  Justice  White,
dissenting  in  Mertens,  noted  “the  anomaly  of  interpreting  ERISA  so  as  to  leave
those Congress set out to protect‐‐the participants in ERISA‐governed plans and


                                              15
their  beneficiaries‐‐with  less  protection  than  they  enjoyed  before  ERISA  was
enacted.”    508  U.S.  at  267  (White,  J.,  dissenting)  (internal  quotation  marks  and
alteration omitted).

       However, the Supreme Court has made its reading of § 502(a)(3) clear: “[i]t
is . . . not our job to find reasons for what Congress has plainly done.” Great‐West,
534 U.S. at 217.  “[E]ven assuming . . . that petitioners are correct about the pre‐
emption of previously available state‐court actions or the lack of other means to
obtain  relief,  vague  notions  of  a  statute’s  ‘basic  purpose’  are  nonetheless
inadequate  to  overcome  the  words  of  its  text  regarding  the  specific  issue  under
consideration.”    Id.  at  220  (quoting  Mertens,  508  U.S.  at  261).    Under  these
circumstances,  even  if  that  reading  is  one  that  we  find  problematical,  we  are
bound to apply the law as interpreted by the Supreme Court, hoping that it (and
that Congress) will revisit this tangled web sooner rather than later.

                                    CONCLUSION

   To  summarize,  we  hold  that  although  Central  States  might  well  be  left
without an appropriate remedy as a result of this decision, and that in the future
its  beneficiaries  may  be  put  in  the  unfortunate  position  of  having  to  sue  their
insurance companies to receive benefits to which they are indisputably entitled,
the claims raised by Central States are legal, not equitable, and therefore may not
be  brought  under  §  502(a)(3).    Accordingly,  we  AFFIRM  the  judgment  of  the
District Court.




                                            16